 THATCHER GLASS MANUFACTURING CO.Thatcher Glass Manufacturing Co., a Division ofDart Industries, Inc. and Richard F. Cowan.Case 22-CA-10255November 4, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn January 25, 1982, Administrative Law JudgeThomas T. Trunkes issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and the Re-spondent filed cross-exceptions and brief support-ing in part the Administrative Law Judge's Deci-sion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions of the Administrative LawJudge and to adopt his recommended Order.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.X The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.In agreeing with the Administrative Law Judge that deferral to theparties' prearbitral agreement in this case is not appropriate under thestandards for such deferral long adhered to by the Board and initially es-tablished in Spielberg Manufacturing Company, 112 NLRB 1080 (1955),Members Jenkins and Zimmerman note that the grievances were not ad-judicated and the alleged discriminatees were not involved in the finalsettlement. Roadway Express Inc., 246 NLRB 174 (1979). They also agreewith the Administrative Law Judge that the these two employees weredischarged/suspended for cause and that dismissal of the complaintherein is warranted.Since he agrees that the alleged discriminatees were disciplined forcause, Member Hunter finds it unnecessary to reach the issue of whetherthe Board should defer to the grievance settlement agreement reachedbetween the Respondent and the Union.DECISIONSTATEMENT OF THE CASETHOMAS T. TRUNKES, Administrative Law Judge: Theabove proceeding was heard in Newark, New Jersey, onMay 28 and 29 and June 15 and 16, 1981, upon a chargefiled on September 9, 1980, by Richard F. Cowan, an in-265 NLRB No. 41dividual, herein called Cowan, and a complaint andnotice of hearing issued thereon on October 24, 1980,pursuant to Section 10(b) of the National Labor Rela-tions Act, as amended, herein called the Act, which al-leges that Thatcher Glass Manufacturing Co., a Divisionof Dart Industries, Inc., herein called Respondent, violat-ed Section 8(a)(3) and (I) of the Act by discharging(later modified to a 45-day suspension) two employees,including Cowan.All parties were represented at and participated at thehearing,' and had full opportunity to adduce evidence,examine and cross-examine witnesses, file briefs, andargue orally. Both counsel for the General Counsel,herein called the General Counsel, and Respondentwaived oral argument and both filed briefs. The issuespresented in this case are the following:1. Whether the two alleged discriminatees are es-topped from pursuing remedies under the Act, after ac-cepting reinstatement to their former position (with 45-day suspensions without pay and with written warning)pursuant to their union's settlement of their grievance.2. Whether Respondent discharged, suspended, andissued disciplinary warnings to the two alleged discrimin-atees in violation of Section 8(a)(3) and (1) of the Act.Upon the entire record in this case, including my eval-uation of the reliability of the witnesses based on the evi-dence received, and my observation of their demeanor, Imake the following:FINDINGS OF FACT1. JURISDICTIONThe pleadings established, and I find, that Respondent,a Delaware corporation, is engaged in the productionand sale of glass products at its plant located in Wharton,New Jersey, where it purchased, transferred, and deliv-ered goods and materials valued in excess of $50,000, di-rectly from States of the United States other than theState of New Jersey. Respondent is, and has been at alltimes material herein, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.11. THE LABOR ORGANIZATIONRespondent admits, and I find, that Glass Bottle Blow-ers Association of the United States and Canada, Local225, AFL-CIO, herein called the Union, is, and has beenat all times herein, a labor organization within the mean-ing of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundI. Respondent's operationsRespondent is engaged in the business of manufactur-ing glass products. Basically, this operation consists ofmixing raw material, feeding it into furnaces, and meltingit down. The raw material is then set out of the furnaceI Cowan was represented by the General Counsel only.321 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinto glass-making machines that produce containers. Re-spondent has six container plants of which Wharton isthe newest. The Wharton plant was originally built in1965, and employs between 750 and 800 employees. Ofthis number, the principal employees involved in the in-stant case are as follows: Richard T. O'Neill, plant man-ager; Paul Higgins, personnel manager; Robert Fenster-maker, supervisor of furnace operators; Martha Ferrari,checker, vice president of Union, and member of busi-ness committee; Richard Funk, journeyman maintenanceman, chief shop steward, and member of business com-mittee; Richard F. Cowan, furnace operator, member ofbusiness committee, and alleged discriminatee; RussellSwayze, furnace operator and alleged discriminatee; BobTygar, journeyman maintenance man and president ofLocal Union.It is noteworthy that prior to becoming plant managerin 1978, O'Neill was the administrative assistant for 1year, and prior to that he was personnel manager from1972 to 1977. As personnel manager, he was responsiblefor administration, labor relations, safety, public rela-tions, and other duties relating thereto. The personnelmanager held the ultimate responsibility, according toO'Neill, for the disciplining of employees with few ex-ceptions. 2Cowan, the Charging Party and one of the two al-leged discriminatees, testified as follows:There are two furnaces at the plant, the flint tank andthe amber tank, both of which melt raw material intoglass. His duties included caring for both of these fur-naces. The flint tank is approximately 6 years old. Theamber tank is less than a 1-1/2 years old, commencingoperation in January 1980, having replaced an existingtank that also produced amber. In the old tank, optics3were shot at all the ports and reported on an optic log oroptic sheet,4and then determined the temperature ofthese optics, after which manual adjustments to controlthe fuel were made. In the new tanks the temperatureswere automatically controlled and required far lessoptics. The optics and the optic sheets were discontinuedwhen the new tank was completed. The control roomhas a new batch-weighing system, which eliminated theneed for a batch mixer5who had previously done thisjob manually. Thereafter, all the duties of the batchmixer became the responsibility of the furnace operator,who then was designated as furnace operator/batchmixer.6According to Cowan, his chief duty other than weigh-ing materials was to keep pipes and gates unclogged, asforeign matter such as wire, tape, logs, and other materi-2 No information with respect to these exceptions was adduced.a An optic is the use of a perometer which is placed in one of the forkson either side of the tank. It is able to determine within a few degrees thetemperature in that area of the furnace.4 Optic sheets describe certain optics to be taken on certain ports andat certain times.5 The batch mixer mixes the feed and checks the batch material at theproper rate, and maintains necessary records. He also keeps pipes andgates unclogged of foreign material.8 According to the collective-bargaining agreement between Respond-ent and the Union, a batch mixer was classified as grade 8, while both thefurnace operator and the furnace operator/batch mixer were classified asgrade 10. Thus, the latter categories received a higher pay scale than thatof batch mixer.als, were constantly jamming equipment. As a result, thefurnace operator was out of the furnace room a greatdeal of time, particularly the first 6 months after the newfurnace was completed. Cowan further stated that thenew furnace had considerably more alarms than the oldone. It also had an electronic computer which recordedthe temperature hourly. Cowan further stated that, whenthe new furnace was completed, the optics were far lessimportant and were taken basically on the hot spot7ofthe furnace. The difference between the optic sheets onthe old furnace and those on the new furnace was that inthe former the optic sheets indicated prescribed times toshoot optics and prescribed the number of ports thatwere to be done, while in the latter a measurement wasmade at the hot spot.Cowan further testified that there were alarms to indi-cate reversals on the new furnace.8However, it did notinclude an alarm for an incomplete reversal which wasinstalled after July 13, 1980. Cowan claims that he wasnot informed that the new amber furnace did not havean alarm to indicate reversals.According to Cowan, one of Respondent's supervisors,Arthur R. Hooten, at the time general manager of all Re-spondent's plants, gave instructions regarding the use ofthe new amber tank in a training session 2 months priorto the tearing down and rebuilding of the new tank. Allthe furnace operators, as well as all department foremenand department heads, were present in the conferenceroom in the executive office. Hooten stated that the fur-nace operators would no longer run the furnace byoptics, but would run the furnace by heating the bottomtemperatures,9and that optics would be extremely diffi-cult since the new furnace had batching running fromone end of the furnace to the other.Russell Swayze, the second alleged discriminatee, testi-fied that prior to the installation of the new furnace,meetings were held in November 1969 to discuss itsfuture operations. At this meeting, Hooten explained thatthe new tank would be operated completely differentfrom the old tank as it would be operated by bottomtemperatures which would eliminate the shooting of ex-cessive optics. He further testified that the new furnacehad a new series of alarms, but it had no alarms for re-versals. Prior to July 13, 1980, Swayze was never in-structed about any instrument on the new amber furnacethat would indicate a lack of reversals. The new furnacehad various instruments including a furnace pressure in-strument, a glass level instrument, a fuel and combustionair instrument, a refiner and bridge wall instrument, anda complete temperature read-out instrument. The furnaceoperators were instructed to monitor a log of all the in-struments and charts. However, none of Respondent's su-7 The hot spot is a particular spot in the furnace which is measuredfrequently as it is a good indicator of the total heat in the furnace. It isusually located near the bottom at one of the sides.8 Reversals were defined as the transferring of the firing of the furnacefrom the right to the left side which takes place every 20 minutes andthen reverses.I Bottom temperatures reflect the electrical heat that radiates throughthe glass, and basically melts the materials from the bottom up. In tee oldfurnace, the fire melted the raw materials down into an already existingsmall lake of glass.322 THATCHER GLASS MANUFACTURING CO.pervisors told Swayze which gauges to monitor, nor didanyone instruct him which ones not to monitor. Heclaims that nobody ever explained that the bridge walland the refiner temperature chart would indicate a lackof reversal. Although Hooten stated to the furnace oper-ators that the new furnace was going to operate onbottom temperatures which would eliminate the need forshooting optics, optics were still being shot because, ac-cording to Swayze, they are still necessary. He statedthat he never was told the amount of time to shoot theoptics on the hot spot.Fenstermaker, the furnace-operator supervisor of Re-spondent, testified that the new furnace began produc-tion in January. Following the installation of the newfurnace, there was a rearrangement of jobs around thefurnace. The old furnace still had batch mixers and fur-nace operators, but the new furnace was handled by acombination job furnace operator/batch mixer. The newfurnace is basically an automated operation whereas theold furnace is basically a manual operation.Don Pullman, supervisor of the batch and mix depart-ment since November 1980, commenced employmentwith Respondent as supervisor in the melting departmentin June 1977 where he worked for 14 months, at whichtime the old amber furnace was in operation. He thenwas transferred to another plant of Respondent and re-turned to his present position in November 1980. Pull-man testified that Respondent makes approximately 2million bottles per day at the Wharton plant, and that700 to 800 tons of glass a day is produced, approximately60 percent of this in the new furnace. Approximately 300to 400 employees are dependent upon the functioning ofthis furnace. It is the newest furnace in the Company andpossibly one of the largest in the country of this type.Each furnace is manned by one operator, the furnace op-erator on each shift. On the 4 p.m. to 12 midnight shift,there are at least two or three supervisors constantly oncall through the use of either telephones or bleepers. Asupervisor out of bleeper range will call in and leave anumber where he may be reached. The operators areaware that at any time a problem occurs which cannotbe handled by either themselves or the shift maintenanceman, they are to contact their supervisor. Pullman fur-ther testified that the new furnace cost in the neighbor-hood of $2 or $3 million and that the life expectancy isfrom 4 to 5 years. He further stated that a bell systemindicates reversals. An alarm bell rings for 10 or 15 sec-onds which alerts the operator that the reversal is aboutto occur. This is followed by another bell which ringsapproximately a half minute, after which the gas shutsoff, indicating the first step of the reversal. Even if theoperator were not within the hearing range of the bell,he would be aware that a reversal is taking place becausehe would hear very clearly the gas shutting off andgoing back on as it makes a very loud noise. Pullmancontradicted Cowan by stating that there was always analarm to signify the incomplete reversal. He described anincomplete reversal as follows: "If the bell had beenringing or both bells had been ringing and the gas hasnot shut off, there would have been an alarm whichwould go off. No ringing of bells signifies no reversalwhereas an incomplete reversal occurs when the bellrings, something malfunctions, and the alarm goes off."Fenstermaker further stated that on the old furnacethere was an alarm to indicate an incomplete reversal.Contradicting Cowan and Swayze, he denied that fur-nace operators were instructed to shoot only the hotspots in one specific port. He stated that they were toshoot the hot spots until "they were satisfied that the fur-nace was in control off of the hot spot, following whichthey were to shoot other optics off of some other ports."Arthur Hooten, the manager of the furnace operationfor the past 4 years for Respondent's entire operation,visited the Wharton plant in the fall of 1979 for the pur-pose of conducting training sessions with respect to theoperation of the soon-to-be new furnace. Hooten deniedthat he told the furnace operators that they were not torely on optics, as optics would be extremely difficult in-asmuch as the new furnace had batch running from oneend to the other. He emphasized that the "batch run-ning" has nothing to do with shooting optics.2. Union statusAccording to O'Neill, the Union represents the pro-duction and maintenance employees in all the plants, in-cluding approximately 95 percent of all the glass work-ers.Ferrari testified that the Union and Respondent haveestablished a business committee with representatives ofboth parties whose function is to solve any disputes be-tween Respondent and the Union. Respondent's repre-sentatives on the business committee are Paul Higgins,personnel manager, and George Solyak, assistant person-nel manager. IoThe representatives of the Union included Tygar,Funk, Cowan, Bobby Lawler, representing the machinerepair department, Cliff Norman, representing the ship-ping department, Billy McCrom, representing the cartondepartment, and Ferrari. The business committee meetsonce a month to discuss problems involving the Compa-ny and the Union.3. Furnace operator/batch mixer positionsPrior to June 1980, the collective-bargaining agree-ment between the Union and Respondent listed a posi-tion as batch mixer as labor grade 8. The position of fur-nace operator is listed as grade 10. In June 1980, the po-sition of batch mixer was consolidated with that of fur-nace operator and since that time the combination posi-tion of furnace operator/batch mixer is listed as laborgrade 10. Thus, since June 1980 both the two alleged dis-criminatees had supplemental duties of batch mixer in ad-dition to their furnace operating duties. According toO'Neill, the typical furnace operator earns approximately$16,000 to $18,000 a year. The furnace operator positionis low in physical effort but high in responsibility. Thenumber one responsibility of the furnace operator "in-volves the integrity of the furnace." O'Neill testified thatthe job description of the position has been in effect forat least 5 years and the Union is aware of it. According'O These were the representatives during 1980.323 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Respondent's Exhibit 4, it lists the primary function ofa furnace operator/batch mixer as the following: "Oper-ate and maintain the continuous operation of the furnaceand prepare the batch mixer. The typical duties of thisposition include the following: Mix feed and check allbatch material at proper rate; make temperature changesaccording to tonnage; read the various instruments andinterpret their meaning; take melter and refiner optics;adjust air-gas ratio; maintain furnace log, batch can tally,batch can inspection, and other necessary records; takenecessary corrective action in emergencies; take samplesof batch to lab for testing." The two alleged discrimina-tees, with support from Funk, the chief shop steward,maintained that their principal concern when the newfurnace began operation was that of batch mixer. Thiswas disputed by Fenstermaker, who testified that thefirst priority for the furnace operator is the furnace asthe furnace may be an immediate problem and the prob-lem with the mixer gate is not going to affect anythingfor several hours. He stressed that he informed everyfurnace operator of their priorities, specifically recallingpassing this information to Cowan and all of the otherfurnace operators. Fenstermaker further testified thatwhen an operator sees the gas consumption continue torise, he should check the furnace to ascertain if a prob-lem exists, and should he be unable to detect or solve theproblem, he is to notify a supervisor. The new furnacecontains many instruments which perform the same func-tions as they did on the old furnaces.4. Union activity of CowanCowan has been employed by Respondent for approxi-mately 12 years, the last 10 as a furnace operator. From1975 until October 1976 he was a shop steward for theUnion at the plant. He thereafter ran for president of theUnion but was unsuccessful. In 1979, recently electedPresident Tygar appointed him as a business committee-man to the business committee. Cowan attended the busi-ness committee meetings and participated at these meet-ings. His main function was to process grievances of em-ployees in his department. From October 1979 to July1980, Cowan submitted six grievances, only one ofwhich concerned himself. Cowan testified that whileprocessing one grievance he asked of a company official,Thiel, the disposition of the grievance. Rather than an-swering the question, Thiel turned to another employeeand stated, "This guy is an instigator." Ferrari, who hasbeen on the business committee since October 1979, testi-fied that Cowan was assigned to the committee approxi-mately November 1979 by the union president. He repre-sented the batch department and also became involved inother disputes concerning other departments. Ferrari tes-tified that during the months of April, May, and June1980, Cowan was more involved with problems of thebatch department. He presented several problems to thecommittee such as safety hazards, poor lighting in thefurnace room, no water fountain, lack of proper breakperiods, and excessive dust in the air. She specifically re-calls that in late 1979, Cowan presented a grievance withrespect to overtime pay involving him. O'Neill became"upset" and stated that he believed Cowan was trying toget paid for something to which he was not entitled.Further, at a business meeting conducted in 198011 onthe complaint of the Union with respect to increase ofworkload in the batch department, Cowan stated, "We'rehaving a lot of problems as to the workload. The Com-pany is trying to keep the same men in the post." Al-though Ferrari testified that Cowan brought up manymatters at business meetings involving grievances, theseare not reflected in the minutes of the business meetings.O'Neill testified that Cowan did an average job in rep-resenting the batch department, but was not as outspokenas Ferrari. George Solyak, present personnel manager ofthe plant for approximately 6 weeks prior to the hearing,and, prior to that, assistant personnel manager for ap-proximately 22 months, testified that the number ofgrievances filed plantwide in 1980 was 115. Of thisnumber, Ferrari filed 24, while Cowan filed 5. Accord-ing to Solyak, at business meetings both Funk and Fer-rari were the two most active union committee members.He does recall Cowan raising a problem relating to thewater cooler, but not relating to the dust problem. Re-spondent submitted into evidence Exhibits 20, 21, and 22,relating to seniority grievances in the batch department.It is noted that, although the batch department wasunder the jurisdiction of Cowan, his name does notappear on any of the grievances, but all were signed byFerrari.Tygar, president of the Local, testified that Cowan is agood union member who is an aggressive member of thebusiness committee, and that he did display such aggres-siveness at the business committee meetings. He furtherstated that he appoints aggressive individuals to the busi-ness committee meetings. Higgins testified that he neverhad any conversations flavored with any animosity ofany kind with Cowan. O'Neill testified that he had beeninstrumental in a number of union activists being promot-ed. Specifically, Dick Shalop, the first president of theUnion, became a foreman within the past few months.' 2Dennis Jorski, chairman of the business committee, sub-sequently became a foreman approximately 4 or 5 yearsago. Ralph Collins, chairman of the business committeeand vice president of the Union, became a maintenanceforeman 2 years ago. Ken Nailer, chairman of the busi-ness committee and also vice president of the Union,became maintenance foreman and subsequently workedin the personnel department as a safety supervisor.The only evidence of possible animosity towardCowan by O'Neill or any other management or supervi-sory personnel of Respondent occurred in 1977 whenO'Neill, by letter, expressed "disgust" toward Cowanwith respect to a grievance involving money.' 35. Union activity of Russell SwayzeSwayze has been employed by Respondent as a fur-nace operator for 8 years. Prior to July 13, 1980, he hadnever been disciplined by Respondent. Since October1979, Swayze has held the position as shop steward forthe batch melting department. In this capacity he filedt The testimony was not clear as to when the meeting took place.12 Shalop was the individual principally responsible for organizing Re-spondent's Wharton plant for the Union in 1965-66.1 The complete letter was received as G.C. Exh. 9.324 THATCHER GLASS MANUFACTURING CO.one grievance concerning premium time pay for anotherfurnace operator. He testified that other grievances arosein his department since he became shop steward, butthey were handled by Cowan.Higgins, the personnel manager, testified that in the 7-month period prior to July 1980 the union representa-tives of the business committee who were the most ag-gressive pursuers of grievances were, "Martha Ferrari,who wrote the most, and Dick Shalop, who had themost to say." Fenstermaker testified that virtually every-body complained about the dust and heat problems. Hedoes not recall any particular complaint from Cowanwith respect to the air-conditioning system in the con-trols. He does not recall any particulars about the griev-ance concerning seniority, but does recall discussing theproblem of breaks for the employees which may havebeen discussed with Cowan.6. Union animus of RespondentCowan admits that in 1975 and 1976 he was an activeshop steward, but during that period he did not sufferany disciplinary accion from Respondent. Swayze statedthat, although he was a shop steward, he was neverthreatened by Respondent because of any of his unionactivity. Furthermore, Swayze testified that he "does notbelieve that the Company was out to get him because ofhis union activity ...." Funk testified that he hadmany confrontations with O'Neill over matters that aroseat business committee meetings and that these confronta-tions occurred also between other union representativesat the business committee meetings and representatives ofmanagement. Joseph Mitchell, the executive officer ofthe International Union who had serviced Respondent'svarious plants since 1973, testified that, although theUnion and Respondent disagreed many times on manyimportant issues throughout the years, he did not detectany antiunion bias on the part of Respondent. Tygar,president of the Local, described his relationship withRespondent as one in which it and the Union had haddisagreements in the past, but the Union has had goodrapport with Respondent. He never found that any rep-resentatives of management, including O'Neill, were hos-tile towards him or towards his local.7. Events of July 13a. Swayze's shiftOn July 13, a Sunday, Swayze worked the 8 a.m.-4p.m. shift alone. He testified that he had problems bothwith the batch system and with the furnace. With re-spect to the batch system, he had to leave the furnaceroom to go down to the mixer floor to unplug the mixergate. This was happening quite frequently, occurring ap-proximately three or four times an hour. Although theproblems existed with the mixer gate from 8 a.m., wit-ness did not call for help because it was a routine prob-lem which he was able to solve. With respect to the fur-nace problem, he called Supervisor Butler who explainedto him there was a composite temperature on the tankwhich should take care of the problem. 14Swayze shot optics on his shift until approximately1:10 p.m. After that, he experienced a problem with themixer gate at reversal time which lasted anywhere from5 to 7 minutes. As the reversal lasted about 90 seconds to3 minutes, he could not shoot an optic as optics can onlybe shot when a reversal takes place. He admits havingshot approximately 10 or 12 optics before 1:10 p.m. Heconceded that it is essential that optics be taken becauseif the furnace operators do not know the situation at the"hot spot" it is conceivable that the furnace could melt.Swayze stated that up until I p.m., the furnace had beenreversing.15 At 1 p.m., Swayze began to have problemswith the mixer gate with respect to the operation whichallows the batch to go into a hopper. Swayze testifiedthat furnace operators are alerted to the problem by abell which goes off in the "way room," a distance of ap-proximately 10 minutes to solve. After solving the prob-lem at the gate, he returned to the control-area room tomonitor the gauges which make certain that the furnaceis running properly. The problem at the mixing gate oc-curred throughout the remainder of Swayze's shift. Hetestified that at times, while he was solving the problemsat the mixer gate, he received a signal that a reversal wasabout to start, but, before he could shoot an optic, thereversal passed. Therefore, he went to the furnacewindow to check the slide scale to ascertain that the gaswas on. He stated that he had been left with the impres-sion by his supervisors that when the reversal did not gooff, fuel would not enter the tank.' Swayze testifiedthat when Cowan relieved him at 4 p.m., he notifiedCowan of the problem he was having, but did not tellhim that he had spoken to anyone about the problem,nor did he suggest that Cowan call somebody because hewas certain that Cowan was competent to handle theproblem himself.b. Cowan's shiftCowan worked the 4 p.m. to midnight shift on July13, relieving Swayze. He testified that Swayze notifiedhim that he had problems with the mixer through theday gate as there was a huge amount of paper, carbon,wire, cord, and other matter jamming the gate regularly.He told Cowan that he would have problems with thisalso. When Cowan began his shift, he took readings onsome nearly 50 different instruments which is donehourly. Upon completing his readings, he proceeded tothe mixer floor to clean the debris that had accumulatedin the mixer gate, taking from 35 to 40 minutes to com-plete the job. He returned upstairs and took a 5 p.m.reading. After completing it, he heard an alarm involving14 This problem was experienced on a prior occasion in April or May1980, at which time Swayze called Butler who advised him that the com-posite temperature was programed to add the fuel to the tank as the tankcooled.is It is necessary that the furnace reverse on a regular basis; otherwiseit might collapse. The furnace reverses in order to equalize the tempera-ture in the tank.'I Swayze stated that his immediate Supervisors Steele. Butler, andFenstermaker told him of this. However, he did not recall receiving anyprediction of what would happen if fuel did not enter the tank.325 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe pressure of the furnace. Unable to solve the problem,he called shift maintenance man Robert Langley, whodiscovered that they had to remove the handle of acrank which was bolted on the furnace. After the fur-nace pressure decreased, Cowan returned to his officeand proceeded to do his 6 p.m. reading. The reversal bellrang just about that time, and he thereafter shot an optic.He then discovered that the fire did not shut off. He re-turned to the control room and explained this situation toLangley. He waited at the control room to observe whatwould happen at the next reversal. In 20 minutes, Lang-ley and Cowan found that the furnace again would notreverse. Knowing there was a problem, Cowan calledFenstermaker. When Fenstermaker arrived, he checkedthe "tapes" and stated that he was surprised to find thatat no port did recorders show any heating up at any spotin the furnace for any period of time. As the problemcould not be solved, the instrument man17was called.He arrived an hour later and discovered that there was abroken wire in the back of the enclosed timer. Cowantestified that there was no alarm to indicate a lack of re-versal until after it was installed following the incident ofJuly 13. He further stated that no damage was done tothe furnace.Robert Langley, employed by Respondent for 5 years,was shift maintenance man working the 4 p.m. to mid-night shift on July 13. His responsibility includes makingrepairs during the shift and taking readings on equipmentsubstations, such as temperature and water level. He tes-tified that Cowan called him to the batch department,claiming he had a problem with the furnace pressure. Heproceeded to the basement to check out various matterand could not find anything wrong. Returning to the fur-nace floor, he observed Cowan attempting to raise adamper to relieve the furnace pressure. He helpedCowan by removing the handle. Thereafter, the furnacepressure returned to normal, but Cowan noticed that thefurnace had not reversed. Langley made a manual rever-sal, and after waiting 20 minutes for another reversalwhich did not occur, Cowan called Fenstermaker. WhenFenstermaker came, he looked at the charts and calledsomeone in to repair the timing mechanism. He alsostated that, when Fenstermaker came and observed thereadings, he appeared very upset and stated that, ifCowan had been taking optics, the problem would nothave happened.Fenstermaker testified that about 6:30 p.m. Cowancalled him at his home and stated that he was havingtrouble because of furnace pressure, explaining that thefurnace had not reversed. Fenstermaker came to theplant and after reading the charts (Resp. Exh. 15), heconcluded that the furnace had not been reversing. Heinspected the furnace that night and found that the rightside was extremely hot and bright red.8. Events of July 14At approximately 8:20 a.m., July 14, Fenstermaker re-ported to O'Neill that the furnace did not reverse for 6hours the previous day. He further reported that the twodiscriminatees were on duty that day and what had oc-'7 He was not identified by name.curred. Approximately 15 minutes later, O'Neill metwith Higgins and Fenstermaker in his office and instruct-ed Higgins to conduct an investigation, stating that,unless mitigating circumstances were found, the two al-leged discriminatees should be discharged. Shortly there-after, at approximately 9 a.m., Swayze was called intoFenstermaker's office. Present were Higgins and Funk.Fenstermaker informed Swayze that the furnace hadbeen missing reversals, showing him tapes which Swayzestated did not mean anything to him. Fenstermaker thenstated that he wanted to hear Cowan's version of the in-cident of July 13 and would get back to Swayze later.Meanwhile, on Friday, July 11, Ferrari spoke toSolyak, assistant personnel manager, and informed himthat the gas pump being used in the shipping departmentwas unsafe, pointing out that gasoline stored in 55-gallondrums were stored above ground which is a safetyhazard. Solyak responded that he would investigate thematter. Later that morning, Higgins approached Ferrariat her job station and asked about the situation. She in-formed Higgins that, unless something was done to cor-rect the problem, she would report the matter to OSHA(Office of Safety and Health Administration, U.S. De-partment of Labor). After some discussion, Higginspromised that the matter would be settled, and in factposted a notice, a copy of which he handed to Ferrari,stating that no gasoline was stored above ground. Laterthat evening, Ferrari received a call from one of the em-ployees in the shipping department who stated that theywere still having problems with the gas pump. She tele-phoned Funk, the chief shop steward, and both returnedto the plant and observed that gasoline was being storedabove the ground and the gas pump was leaking.On Monday, July 14, Ferrari informed Joseph Mitch-ell, the International representative, what occurred andalso spoke to a Mr. Nero of OSHA and detailed the situ-ation to him. Nero stated that he would visit the plant toverify the problem. Nero visited the plant about 9:45a.m. and, after inspection of the premises, cited Respond-ent for a violation. Ferrari received a copy of the viola-tion with a cover letter from OSHA, identified as Gener-al Counsel's Exhibits 2(a) and (b).Following the OSHA inspection, Higgins met Funkagain. Funk asked if he had made a decision on Swayze,to which Higgins replied negatively. Funk pleaded thatSwayze was a good man and asked Higgins to, "Givethe guy a break." He asked that some consideration forthe man's length of service and his age be given. Higginsreplied that he would take that into consideration. At ap-proximately 4 p.m., Swayze was called into Fenster-maker's office. Higgins and Funk were also present. Hig-gins handed Swayze a suspension slip, signifying a 3-daysuspension pending termination for poor work perform-ance (G.C. Exh. 5).Cowan came to work at approximately 4 p.m. to re-lieve Swayze. He was informed by one of the other fur-nace operators to go to Fenstermaker's office. He pro-ceeded to do so and encountered Fenstermaker, Higgins,and Funk. Cowan was asked for an explanation of whatoccurred on July 13. He then made a presentation lastingwell over 1 hour, detailing what he did on Sunday, July326 THATCHER GLASS MANUFACTURING CO.13. At the conclusion of his explanation, Fenstermakerpresented him with a 3-day suspension pending termina-tion notice (G.C. Exh. 3). Cowan claims that the docu-ment was presigned, had been completed, and was wait-ing on the desk to be handed to him at the end of hisexplanation.Higgins testified that the reason that he did not believethere were mitigating circumstances is that, between 3:30and 5 p.m., Cowan was not in the furnace room or bythe furnace itself. He concluded that Cowan used poorjudgment for that time period, and that it was on thatbasis that he took his initial stand of suspending himpending discharge. O'Neill testified that the investigationdid not disclose any mitigating circumstances and, there-fore, the terminations remained. He justified the termina-tion of Cowan by stating that, when Swayze told Cowanabout the furnace problem, Cowan should have takensteps to resolve that problem rather than attempting tosolve the batch-system problem.9. Events subsequent to July 14Following their discharges, the employees filed griev-ances with their union. Contact was made with Mitchell,the executive officer of the International Union, who metwith Higgins and the complete business committee toreview the grievances. After reviewing the entire situa-tion, he asked Respondent to reconsider its action. Uponreceiving a negative answer, he thereafter had conversa-tions with Chamberlain, head of labor relations for Re-spondent. Chamberlain and Mitchell agreed that the twoalleged discriminatees be returned to their former posi-tions as furnace operators after a 45-day suspension. Sub-sequently, the two alleged discriminatees received aletter ordering them to return to work on August 27.Swayze stated that, although disappointed with theresult, he did nothing, "because the case was closed asfar as he was concerned." Cowan, dissatisfied with theresult, filed the charge which led to the instant com-plaint.B. Contentions of the PartiesI. Contentions of the General CounselThe General Counsel makes the following contentions:1. Respondent discharged Cowan because of his ag-gressiveness in processing union grievances as O'Neillhas had a longstanding animus towards Cowan.2. The decision to discharge the two discriminateeswas made subsequent to the citation of Respondent byOSHA, which demonstrates the animus of Respondenttoward the Union and its members.3. Swayze was terminated in order to facilitate the dis-charge of Cowan.4. Respondent used the incident involving the malfunc-tioning of the furnace on July 13 as a pretext.5. Disparate treatment was accorded the two allegeddiscriminatees compared to discipline imposed by Re-spondent on other employees in the past.2. Contentions of Respondent1. The complaint should be dismissed as the Union andRespondent had effectuated a settlement agreement satis-factory to both parties.2. The two employees were discharged for neglectingtheir principal function, which is to monitor the furnaceand report any malfunctions to a supervisor.3. There is no connection between the discharges andthe OSHA citation.4. There is no animus by Respondent, or any of itsagents, against either the Union, Cowan, or Swayze.5. There is no disparate treatment in the instant case.C. Discussion and Analysis1. The deferral issueIt is well settled that the appropriateness of deferral toarbitration was initially established in Spielberg Manufac-turing Company, 112 NLRB 1080, 1082 (1955), whichsets the criteria for deferral as follows: (I) that the pro-ceedings have been fair and regular, (2) that all partieshad agreed to be bound, and (3) that the decision of thearbitration panel is not clearly repugnant to the purposesand policies of the Act.In the instant case, no final resolution of the grievanceof the two discriminatees was ever presented to either anarbitrator or any other body with authority to make afinal adjudication under the contract. As the Boardstated in Whirlpool Corporation, Evansville Division, 216NLRB 183, 186 (1975), "[T]he full range of the mecha-nism for the determination of the dispute has not beenutilized and there is no award that may be examined forits conformity with Spielberg requirements." In addition,as the General Counsel correctly points out, neitherSwayze nor Cowan participated in the decision reachedby the Union and Respondent to permit them to returnto work and to receive a 45-day suspension. No evidencewas adduced, furthermore, that any unfair labor practiceallegations were considered by anyone in the decisionreached. Thus, I find that Respondent's contention thatthe matter should be deferred to the decision of Re-spondent and the Union is without merit and, in view ofthe charges filed and the complaint issued in this matter,the Board, under the statute, is empowered to make a de-cision with respect to the alleged charges.2. The alleged unfair labor practicesFor the reasons stated below, I find and conclude thatthe General Counsel has not sustained his burden ofproof that either Cowan and/or Swayze were dischargedby Respondent for discriminatory motives in violation ofSection 8(a)(3) and (1) of the Act.The General Counsel contends that Respondent dis-charged Cowan because of a longstanding animosity ex-hibited toward Cowan by Plant Manager O'Neill andother management representatives because of his aggres-siveness as a leading union activist. The details ofCowan's union activities are described elsewhere infra,There is no question that various representatives of Re-spondent were aware of Cowan's activities, and, at times,expressions of annoyance with respect to these activities327 DECISIONS OF NATIONAL LABOR RELATIONS BOARDare attributed to Respondent's agents. However, I do notaccord great weight to various factors which the Gener-al Counsel contends "proves" that animosity existstoward Cowan by Respondent's agents. The letter of1977 in which O'Neill expressed "great disgust" with re-spect to Cowan's insistance on overtime pay is tooremote in time to bear any significance to the instantcase. The fact that O'Neill may have been "upset" orwhose face became "flushed with anger," even if I wereto fully credit the General Counsel's witnesses on thisscore, does not add up to such animosity which wouldlead to a discharge of an employee. The Union's presi-dent testified that he only appointed aggressive unionmembers to the business committee. The chief shop stew-ard, Funk, stated that the most aggressive or activemembers of the business committee in terms of grievancefiling is Vice President Ferrari, whereas Respondent'switness, Solyak, testified that Ferrari filed the mostgrievances while another member, Funk, was the mostvocal at the business meetings. Further, Union PresidentTygar and Mitchell, executive officer of the Internation-al, testified that throughout their long relationship withRespondent as union officials, neither detected anyanimus of any. of Respondent's officials, and that theUnion and Respondent had had cordial relationshipsthroughout the years, despite the fact that there weremany disagreements relating to working conditionswhich eventually were solved between the two parties.The evidence adduced at the hearing revealed thatO'Neill, both as personnel manager and plant manager,was responsible for promotion of various union officialsto supervisory positions, including that of Shalop, theUnion's first president who was responsible for the orga-nizational drive at the Wharton plant. Further, at no timesubsequent to the events of July 13-14, did the Unionhave any belief that either of the two individuals hadbeen terminated because of any union. activity on theirpart. Indeed, Swayze testified that he did not believe thathis termination was a result of any union activity on hispart. Lastly, no evidence was adduced of any independ-ent 8(a)(l) conduct on the part of any of Respondent'sagents which might tend to prove union animosity of Re-spondent.With respect to the OSHA incident of July 14, thefacts clearly demonstrate that it was Vice President Fer-rari who not only threatened Respondent's agents thatshe would report a safety violation to OSHA, but did, infact, consummate the threat. Funk, the chief shop stew-ard, testified that Respondent official Decker indicated tohim that he, Decker, was upset that the Union had notapproached him first instead of taking the matter toOSHA. No evidence was adduced during the course ofthe hearing that either Cowan or Swayze was involvedwith the OSHA matter at all. Despite the timing of thetwo incidents, I cannot conclude that the discharge ofCowan and Swayze was in any manner connected withthe OSHA citation. Neither Ferrari nor Funk were disci-plined or rebuked in any manner with respect to theOSHA citation. O'Neill testified that OSHA had madedozens of inspections at the plant and Respondent wascited for violations in several situations. I credit O'Neillwho stated that he did not recall OSHA being in theplant on July 14 until the preparation of the instant casefor hearing, and I further credit him in testifying that atthe time of his determination to discharge the two em-ployees, he had no knowledge that an OSHA inspectionwas about to take, or had taken, place.I totally reject the General Counsel's theory thatSwayze was discharged in order to facilitate the dis-charge of Cowan. There is no indication in the record,nor has the General Counsel offered any persuasive ex-planation, that Respondent, a company that has hadgood labor relations with its unions for many years,would be so callous as to discharge an "innocent" em-ployee in order to cover up the discharge of a "trouble-maker." Indeed, as he admitted on examination, Swayzenever believed that his discharge was the result of anyunion activity. Although he appeared as a witness for theGeneral Counsel, I was impressed that Swayze was arather reluctant witness, and, although he sincerely be-lieved that his course of actions on Sunday, July 13, wasperformed in a proper manner and should not have re-sulted in a discharge or a suspension, union animus onthe part of Respondent was not an element considered inhis discharge.With respect to the contention of the General Counselthat Respondent's rationale for discharging the two fur-nace operators was only pretextual, I must state that, ascounsel for Respondent succinctly states in his brief,"Notwithstanding the enormous amount of detail in therecord concerning the nature of the furnace, its oper-ation, the charts, the print out, the expert testimony, etc.,the case for discharge may be summarized very simply.The furnace has to reverse."The General Counsel spent an inordinate amount oftime in an attempt to convince me that the breakdown ofthe furnace of July 13 in its failure to reverse was notthe fault of either Cowan or Swayze. As I indicated tothe General Counsel at the hearing, I do not have adegree in electrical engineering nor am I a trained fur-nace operator. Thus, I cannot make findings with com-plete certainty with respect to the technical aspects ofthis case. I indicated then, and I state now, that should Ifind that Respondent had reasonable grounds to believe,without any discriminatory motive, that the two furnaceoperators were responsible for the events of July 13, Re-spondent then could discharge them with impunity fromthe labor laws. BThe facts pertinent to this particular aspect of this caseare simple, indeed. The two individuals were employedas furnace operators/batch mixers. The contract dis-closed that batch mixers are classified as labor grade 8,whereas furnace operators and furnace operators/batchmixers are classified as grade 10. Thus, the two individ-uals received a higher salary or wage than they wouldhave had they been batch mixer only. Despite Cowan'sdenial, I find that the duties and responsibilities of a fur-nace operator, compared to that of batch mixer, requiresmore responsibility and more intelligence. It is as furnaceoperators that the employees are classified as labor gradeIs Cf: The Administrative Law Judges' decisions which were affirmedby the Board in Monterey Drilling Company, 255 NLRB 494, 499-500(1981), and Field Packing Cc., Inc., 220 NLRB 1188, 1197, 1199 (1975).328 THATCHER GLASS MANUFACTURING CO.10, not as batch mixers. Thus, as Respondent urges, theprincipal function of the employees was that of furnaceoperator. The furnace operators' principal duty was toascertain that the furnace was operating properly and toreport any malfunctioning of the furnace to their super-visor. Despite the excuses offered by Swayze and Cowanwith respect to the malfunctioning of the batch mixingoperation, the fact is simply that the furnace failed tofunction properly and that no reversals had taken placebetween I p.m. and 6 p.m. before Cowan deemed it nec-essary to contact Fenstermaker. Thus, when Fenster-maker reported the matter to O'Neill, O'Neill had everyright to conclude that the fault was with that of the fur-nace operators. It may well be that Cowan and Swayzewere performing their jobs as best as they knew how,and, in good conscience, believed that they personallydid nothing wrong. It may also be that neither of thesefurnace operators were adequately trained in operatingthe new furnace and were not informed which gaugesthey were to watch and which gauges had significantmeaning. However, I find it difficult to credit them onthis point. It would appear that both of these operatorswho are veterans at their jobs could not have functionedfrom January to July with no knowledge of the oper-ations of the furnace to perform their jobs adequately. Icredit Respondent's witnesses who state that they hadtrained the furnace operators as to the operation of thefurnace. Further, one of the junior furnace operators tes-tified that he was explained the operation of the new fur-nace by Cowan himself. As plant manager, O'Neill hadevery reason to believe Fenstermaker that it was the re-sponsibility of the two furnace operators to report to su-pervisors should malfunctioning of the furnace takeplace. O'Neill further had every reason to believe thatthe two furnace operators, as well as all the other fur-nace operators, had been adequately trained to operateequipment which cost Respondent hundreds of thousandsof dollars. It may well be, in fact, that a minor supervi-sor failed to adequately instruct the operators on theworkings of the new furnace and, rather than admit this,the supervisor (Fenstermaker, for instance) covered hisown hide by blaming the furnace operators for the mal-functioning of the new furnace. O'Neill, rather than dis-charging the employees on the spot in the early morningof July 14, afforded them an opportunity, through Hig-gins and Fenstermaker, to demonstrate mitigating cir-cumstances for their inaction on July 13. Higgins, uponhearing the explanation of the two furnace operators,concluded that no mitigating circumstances existed, and,therefore, effectuated the discharges late in the afternoonof July 14. The General Counsel and the Charging Partymay be absolutely correct that it was not the fault of thetwo furnace operators which caused the problem of July13. Nevertheless, as Respondent, through O'Neill andHiggins, determined that the responsibility rested on theshoulders of these two individuals, and had good causeto believe that such was the case, I am compelled to con-clude that the termination and suspension of the employ-ees was, if not justified, at least reasonable, in order forRespondent to maintain proper discipline at the plant.With regard to the contention that the two employeesreceived disparate treatment compared to the treatmentaccorded to other employees in the past, the GeneralCounsel adduced evidence involving four different em-ployees. Two of these employees, Palma and Guerra,committed minor infractions which I do not considercomparable to the problem in the instant case. With re-spect to the other two cases, in 1974, employee HectorAviles was on duty as a furnace operator. The furnacewas fired from both sides, signifying that he neglected tocut off the oil from one side. As a result, the fire meltedoff part of a crown which lay on top of the batch mix,preventing heat from penetrating into the batch mix, andsubsequently put the furnace out of operation for severaldays. O'Neill, then personnel director, agreed with theplant manager that this negligence on the part of Avilesrequired a discharge which was done. After approxi-mately 6 months Aviles was reinstated to his job.More recently, in January 1980, Leo Ropero, anotherfurnace operator, improperly shot optics, causing a risein the temperature of the furnace to an excess of 100 de-grees. Investigation disclosed that Ropero was perform-ing the operation inadequately and was not negligent.Although O'Neill claims that he did not participate inthe disciplinary action against Ropero, Ropero did re-ceive a 3-day suspension and was consigned to 30 daysof training as a furnace operator.The above two cited situations convince me that Re-spondent considers the operations of the furnace a veryimportant matter. Thus, furnace operators are held re-sponsible for any malfunctioning of the furnace. Itshould be noted that with respect to Aviles, O'Neill, to-gether with the plant manager, did discharge Aviles.Thus, in attempting to show disparate treatment, theGeneral Counsel, on the contrary, confirms my conclu-sion that Respondent considered the matter a seriousone, and took similar steps with Cowan and Swayze as ithad taken with Aviles almost 6 years earlier.To sum up, I find no credible evidence to convince methat Respondent in any manner suspended and/or termi-nated Cowan and Swayze for any discriminatory rea-sons, and, therefore, I do not find a violation of Section8(a)(3) and (1) of the Act. Accordingly, I recommendthat the complaint be dismissed.329 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.19 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board and3. Respondent has not engaged in the unfair laborpractices alleged in the complaint.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER19The complaint is dismissed in its entirety.become its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.330